

April 23, 2019
Altus Midstream Company
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Attention: Clay Bretches
Re:
Waiver of Direct G&A Costs Under the Construction, Operations, and Maintenance
Agreement

Reference is hereby made to the Construction, Operations and Maintenance
Agreement entered into on November 9, 2018 by and between Apache Corporation, as
Service Provider, and Altus Midstream Company, as Owner (the “COMA”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms under the COMA.
For the period beginning on April 1, 2019 until revoked at such time as Service
Provider determines in its sole discretion, Service Provider hereby waives its
right to charge and collect from Owner, either in whole or in part, certain or
all of the Direct G&A Costs incurred for such period for services provided under
the COMA. Such waiver is not and shall not constitute a waiver of, or consent to
a change in, any other provision of the COMA.
Apache Corporation
By: /s/ Stephen J. Riney     
 
 
Name: Stephen J. Riney
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 






